DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 8/06/2019, is acknowledged.

3.  Claims 49-66 are pending.

4.  Applicant’s election without traverse of Group I , claims 49-55 , directed to a method of treating a cancer with anti- MICA-ADC, wherein the antibody lacks and Fc domain or comprises an Fc domain of human origin that is modified to reduce binding to a human Fcγ receptor, and the species of an anti-MICA antibody comprises a modified Fc domain at Kabat positions 234,235 and 331, filed on  12/02/2021, is acknowledged.   
 
5.  Claims 57-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

6. Claims 49-56  are under examination as they read on a method of treating a cancer with anti- MICA-ADC, wherein the antibody lacks and Fc domain or comprises an Fc domain of human origin that is modified to reduce binding to a human Fcγ receptor, and the species of an anti-MICA antibody comprises a modified Fc domain at Kabat positions 234, 235 and 331.
 
 
7.  Applicant’s IDS, filed 12/02/2021 and 08/06/2019, is acknowledged. 

8.  The recitation “a functionalized acceptor glutamine at Kabat residue 295 and/or  297 of each heavy chain” in claim 52 is objected to because the term “and/or” has the same end results since position 295 is endogenously glutamine, changing N297Q in both alternative cases would end up with both (Q295Q and/or N297Q) positions are glutamine.

9.  Claims 50-51 are objected to because  N297Q would result in m to be 4 (DAR is 4) while independent claim 49 recited m is 2 (DAR =2).
 
10.  The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

52 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 52 recited N297Q on each VH, which would result in site-specific DAR of 4 (i.e., m is 4), however, independent claim 49 recited m is 2.  Accordingly, claim 52 broaden the limitation of claim 49 to  m is 4.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
  

12.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13.  Claims 49-50 and 52-56 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013117647A1 (IDS) in view of Bregeon et al. (World ADC Summit, San Diego. 10/26/2014).  

The `647 publication teaches and claims methods for the treatment or prevention of  a cancer patient comprising administering to the patient an effective amount of an antibody that binds to MICA (see published claims 39-40 and claims 1-35), wherein the cancer is melanoma, ovary cancer, pancreas cancer, or lung cancer (see page 99, lines 23+), wherein the antibody including 9C10 of lgG2b isotype and 6E4, 20C6 and 19E9 of lgG1 (page 112, line 20). The `647 publication further teaches that the anti-MICA antibodies 9C10, 19E9, 6E4, 20C6, 16A8, 12A10, 10A7, 18E8, 10F3, 15F9 and 14B4 were subsequently chimerized to human lgG1 isotype (page 113, lines 32+ and page 129, lines 21+).  The `647 publication teaches that the chimeric anti-MICA antibodies, CHG1-M-MIA-9C10, CHG1-M-MIA-19E9, CHG1-M-MIA-6E4, CHG1-M-MIA-20C6 and CHG1-M-MIA-16A8 each induced specific lysis of C1 R-MICA*008 cells by human KHYG-1 hCD16V NK cells line compared to negative controls (Human lgG1 isotype control antibody), thereby showing that these antibodies induce ADCC toward MICA*008-expressing target cells. The extent of target cell lysis is correlated to antibody binding to the cell (Figure 10 A&B and page 132, lines 12+)).  Example 12 shows that the chimeric anti-MICA 9C10, 19E9, 6E4, 20C6 and 16A8 show anti-tumoral efficacy in a mouse model of RAJI-MICA*01 High xenograft (see page 132, lines 20+) at the dosage of 300 µg/mouse (i.e., 0.083 mg/kg for an average mouse with 25 grams). Fig. 11 shows all chimeric anti-MICA antibodies showed anti-tumoral activity. Anti-tumoral activity is shown for unconjugated anti-MICA antibodies 6E4 defined by SEQ ID NO:7 and 8, 9C10 defined by SEQ ID NO:57 and 58, 20C6 defined by SEQID NO:20 and 21 and 19E9 defined by SEQ ID NO:46 and 47 (exp. 12; fig. 11; 

The `647 publication differs from the instant invention only in that the anti-MICA conjugate have the formula of Ab-(X-Z)m and the antibodies comprise a modified Fc domain with reduced binding to a human Fcγ receptors, wherein the Fc domain comprises an amino acid substitution at residue 297 in claim 50.

Bregeon et al teaches a versatility of site-specific conjugation based  that bacterial transglutaminase (BTG) allows conjugation of chemical moieties on endogenous Q295 from an aglycosylated antibody.  Bregeon demonstrated that BTG two-step process leads to ADCs with DAR of 2 or 4 for antibodies with N297S or N297Q single point mutation respectively.  This two-step  process requires a minimal amount of toxin, which can be a crucial argument with regard to large-scale production of ADCs.  Bregeon et al demonstrate the versatility and the potential of BTG site-specific conjugation for high throughput screening of ADCs.  The chemo-enzymatic approach not only allows conversion of virtually any IgG1 into a functional ADC, but also enables comparison of various antibodies, linker systems or toxin.  As an example, anti-CD30 antibody cAC10 was efficiently conjugated with various drugs, such as MMAE, MMAF or PBD  (a DNA minor groove binding agent), and evaluated in vitro.  Bregeon et al teaches that customized MMAF for BTG 2 step ligation is still highly ligation is still highly potent upon internalization and release. Impotently, Bregeon shows that site-specific conjugation with BTG enable coupling of PBD toxin.  Bregeon concluded that BTG coupling to a minimally modified antibody scaffold, i.e., with a single point mutation, leads to ADCs with DAR of exactly 2.0 or 4.0.  and yields to ADCs within a few hours and is a versatile process appropriate for testing various linkers and toxins in HTS. Further, BTG two-step process yields to quantitative coupling using only 1 to 2 molar excess of toxin per site, making it a cost-efficient and scalable process (see abstract).


    PNG
    media_image1.png
    422
    776
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    615
    629
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    612
    1085
    media_image3.png
    Greyscale



Those of skill in the art would have had reason to conjugate the anti-MICA antibody of the `647 publication using the BTG two-step process taught in Bregeon et al in the cancer treatment taught by `647 publication because, like the antibodies taught in Bregeon et al, anti-MICA antibodies is internalizing antibody.  Further because customized PBD for BTG two-step ligation result in highly potent PBD toxin upon internalization and release.  BTG coupling result in  a minimally modified antibody scaffold, e.g., deglycosylated at residue N297  or a single point mutation, leads to ADCs with DAR of exactly 2.0 or 4.0  and yields to ADCs within a few hours and is a versatile process appropriate for testing various linkers and toxins in HTS. Further, BTG two-step process yields to quantitative coupling using only 1 to 2 molar excess of toxin per site, making it a cost-efficient and scalable process. Furthermore, in KSR Int'l Co. v. Teleflex Inc., 550 U.S. m, 2007 WL 1237837, at "13 (2007) it was stated that "if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill".

Claims 54 is included because the intended functional results would naturally and necessarily flow from release of the PBD toxin inside the tumor cells from  PBD-anti-MICA antibody conjugates in vivo.  

Claims 55-56 are included because "[I]t is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456 (CCPA 1955); see also In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1469 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). "[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily In re Boesch, 617 F.2d 272, 276 (CCPA 1980).  The experimentation needed to arrive at the subject matter claimed was "nothing more than routine" application of a well-known problem-solving strategy, we must conclude it is not invention. Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1368 (Fed. Cir. 2007). Further, the Board stated that "all that remained to be achieved over the prior art was the determination that a specific dose within a previously suggested dose range, and its corresponding dosing schedule, would have been safe and effective for the treatment of human patients."  Genzyme Therapeutic Prods. v. Biomarin Pharms., No. 2015-1720.

It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of components because concentration is an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art.   


From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


14.  Claims 51 is  rejected under 35 U.S.C. 103 as being unpatentable over WO2013117647A1 (IDS) in view of Bregeon et al. (World ADC Summit, San Diego. 10/26/2014) and further in view of WO/2012/130831 or WO/2016/081748.  

The teachings of the `647 publication and Bregeon et al have been discussed, supra.

The reference teachings differ from the claimed invention only in the recitation that the Fc domain comprises L234A/F/L235E/N297X/P331S  in claim 51.

However, the `831 publication introduced the triple mutation L234F/L235E/P331S into the lower hinge and C2H domain and showed a decrease in binding activity to human IgGl molecules to human Clq receptor, FcyRI, FcyRII and FcyRIIIA (see the ¶ bridging pages 6-7). 
The `748 publication teaches that an Fc is chosen that has essentially no effector function, i.e., it has reduced binding to FcγRs and reduced complement fixation. An exemplary Fc, e.g., IgG1 Fc, that is effectorless comprises the following five mutations: L234A, L235E, G237A, A330S and P331S. Exemplary heavy chains comprising these mutations are set forth in the Sequence Listing, as detailed at Table 35. These five substitutions may be combined with N297A to eliminate glycosylation as well (see Page 92, 2nd ¶ and IgG1.1f: SEQ ID NOs: 268, 272).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce the mutations taught by the `831 and the `748 publication to the anti-MICA antibodies taught by the `647 publication and/or Bregeon (N297 mutations) to abolish binding of ADC-anti-tumor antibodies  taught by the combined reference teachings of the `647 publication and Bregeon to the Fcγ receptors to improve clinical performance, engineering antibodies with decrease affinities for certain FcγRs will lead to greater tumor target killing by delivering the toxin per antibody to the tumor, which would abolish sequestering ADCs through immune cells in the circulation and affecting the localization and target cell internalization of ADCs at the tumor site, and prevent ADC-antibody internalized by immune cells resulting in off-target toxicity. 

 Further, it would have been obvious to conjugate the Fab fragment of the antibody which lack Fc domain of the anti-MICA antibody taught by the `647 publication to reach the same advantages of mutated Fc capable of reducing the binding to Fcγ receptors. 

 From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 



15.  Claims 49 and 53-59 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013117647A1 (IDS) in view of Puthenveetil et al (Bioconjuagte Chem. March 2016, 27:1030-1039, of record)  and/or Deonarain et al (Expert Opinion on Drug Discovery, 10:5, 463-481, 2015, of record).

The teachings of the `647 publication have been discussed, supra.

The `647 publication differs from the instant invention only in that the antibodies lack an Fc domain in claim 49.

Puthenveetil et al teaches that Fab−drug conjugates have been increasingly pursued as a complementary way to treat cancer.24 Protein-L speciﬁcally binds to the Fab region of the antibody and thus could potentially be utilized to generate Fab conjugates using the methodology described above. To showcase the versatility of the solid-phase conjugation method, a dual cytotoxic linker-and payload-conjugated Fab was generated as a proof of concept (Figure 5). (page 1035, left col., 1st ¶).   The Fab−drug conjugate shows excellent potency toward target-positive N87 and MDA-MB-361-DYT2 cells and exceptional (>250-fold) selectivity toward target-negative HT29 cells (Figure 5B and Table S1) (page1035, right col., top ¶).  Putenveetil et al teach that therapeutic agents based on smaller antibody fragments like Fab, diabody, and scFv rd ¶).  Puthenveetil et al teach that one can also use Fabs engineered with multiple surface cysteines to increase or vary the payload ratio to screen for optimal potency, selectivity, and synergy.   (page 1036, right col., 3rd ¶).  Puthenveetil show DAR of 2 in the Figures (e.g., abstract)

Deonarain et al teach that the Fc-region of an IgG introduces many features that impact ADC performance that are now considered undesirable or unnecessary. The long half-life attributed to neonatal Fc-receptor (FcRn) recycling increases normal tissue exposure giving more time for off-target payload deposition leading to many side effects [11,77]. Fc-gamma receptor (FcgR) mediated cross reaction with immune or endothelial cells can also cause toxicity. The overall large size of an IgG provides a physical barrier to tumour penetration as observed very early on by Jain and others [78]. Other issues associated with large format size are ineffective blood-brain penetration and steric blocking that may inhibit receptor dimerization, often needed for inter-nalisation [79] or epitope access. Dispensing with these domains, predominantly by protein engineering leads to Fabs, single-chain Fvs, single domain antibodies and others (Figure 1B -- H) [80] that can be expressed microbially. Fragments generally penetrate more rapidly as shown with an engineered Fab [85]. Modelling small antibody binding affinities and kinetics will help in the design of fragment-based therapeutics: a key area of study that is showing useful applications [86]. The advent of highly cytotoxic payloads led to Fabs being revisited using thiol-bridging conjugation technologies (Figure 2-2, Table 2-2). Polytherics demonstrated sub-nanomolar potency and tumour growth delay at 20 mg/kg using an MMAE payload conjugated to a trastuzumab Fab [91]. (see section 3.4.1).  The removal of the IgG Fc-region should reduce toxicity issues related to normal tissue cross-reaction and prolonged exposure but at the expense of lower tumour uptake of the payload. Strategies such as increased cytotoxin loading, half-life modulation or even dosing schedules will have to be devised to find that sweet spot of high efficacy with low adverse effects (section 5). Importantly, Deonarain et al teach that there are two main cytotoxic payload categories under clini-cal development, with a few more advancing towards the clinic. Despite decades of small molecule drug discovery, the majority of ADCs still only kill tumor cells by either disrupting microtubule assembly/disassembly or by damaging DNA such as calicheamycin, camptothecin, duocarmycin and pyrrolobenzodiazepine (PBD) dimers.

Those skilled in the art would have had a reason to use Fab fragments of the anti-MICA antibody taught by the `647 publication to conjugate the cytotoxic payload which damage DNA structure such as PBD taught by Deonarain et al using the methods taught in Puthenveetil et al and Deonarain et al to generate MICA Fab−PBD drug conjugates in the treatment of cancer taught by the `647 publication because using Fab fragment would lead to the generation of site-speciﬁc ADCs, ease of production, higher tumor penetration, and faster clearance ADCs and the PBD kills tumor cell by damaging DNA.

The claimed dosage are obvious to optimize.
 


From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 



16.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

17. Claims 49-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 56 and 59 of copending Application No.  16804705 (reference application) in view of Bregeon et al. (World ADC Summit, San Diego. 10/26/2014) and . Although the claims at issue are not identical, they are not patentably distinct from each other because the `705 application claims methods of treating cancer with anti-MICA antibody (mAb 19E9) coupled to a cytotoxic agent (see claims 52).  The `705 application claims render the  instant claims obvious of view of Bregeon and WO/2012/130831 or WO/2016/081748 teachings (above).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 
18.  No claim is allowed.

19.  The art made of record and not relied upon is considered pertinent to applicant's disclosure:

(i) Gross et al.  TACI-Ig Neutralizes Molecules Critical for B Cell Development and Autoimmune Disease: Impaired B Cell Maturation in Mice Lacking BLyS. Immunity, Vol. 15, 289–302, August, 2001.

Gross teaches a mutated Fc region (Fc4) from the human IgG1 heavy chain comprising the amino acid substitutions L234A/L235E/G237A/A330S/P331S which has reduced bidnign to FcγR1, FcγRIIa, and FcγRII and reduced C1q-mediated complement fixation (see Page 299, under Experimental procedures).

(ii) Leoh et al. Insights into the effector functions of human IgG3 in the context of an antibody targeting transferrin receptor 1. Mol Immunol. 2015 October ; 67(2 0 0): 407–415.

Leoh teaches that the triple mutant  L234A/L235A/P331S consistently displayed a significant reduction in ADCC, while the L234A/L235A mutant exhibited less reduction in ADCC, and the P331S mutant did not show reduced ADCC. However, all three mutants exhibited impaired binding to FcγRI and FcγRIIIa. These results suggest that all three residues contribute to ADCC, although to different degrees. The P331S mutant showed drastically decreased C1q binding and abolished CDC, confirming the critical role of this residue in complement activation, while the other residues play a less important role in CDC (abstract).  

(ii) Jeger et al. Site-specific and stoichiometric modification of antibodies by bacterial transglutaminase. Angew. Chem., Int. Ed. 2010 , 49, 9995 −7. 

Jeger et al teach a method of making a modified antibody which is deglycosylated at residue N297, or is engineered to have a Gln residue at position 297, wherein reaction of a lysine mimic carrying a moiety of interest which an organic molecule is catalyzed by BTG (Fig. 2). Jeger et al teaches site specific and stoichiometric modification of antibodies by bacterial transglutaminase.  Jeger teaches that that the therapeutic efficacy of antibodies can be substantially enhanced by conjugation of cytotoxic compound such as chemotherapeutics (e.g., auristatin-antibody st ¶).  Jeger teach that given this inherent selectivity, they hypothesized that TG would be an alternative for the site-specific and stoichiometric functionalization of antibodies. Jeger et al used bacterial transglutaminase (BTG) because it is robust, inexpensive, and easy to handle. Jeger teaches immunoconjuatge (i.e., antibody (human Fc-containing domain) conjugate comprising anti-CD20 antibody rituximab (RTX) or a glycosylated CHCE7Agl (N297q) which is an IgG1 antibody (see page 996, left col., Figure 2b), wherein the deglycosylated Fc fragment of human IgG1 (see page 9996, right col), wherein the site specific conjugated at Q295 or N297Q to the amino donor agent.   Jeger et al teaches that BTG recognizes exclusively Q295 located in the Fc region of deglycosylated IgGs (IgGdegl) as a site for modification with a suitable substrate. This leads to an exact substrate/mAb ratio of 2:1 (see Fig. 2a also page 9997, left col., top ¶).  Jeger et al concluded that the in vivo characteristics of such immunoconjugates are superior to those prepared using chemical coupling methods. Since position 295 is located in the constant Fc region, the enzymatic conjugation approach is applicable not only to other human IgG1s, but also to mAbs belonging to subtypes IgG2, IgG3, and IgG4, all of which conserve the Q295 residue.[17] Thus, the method is broadly applicable and permits the systematic assessment and improvement of immunoconjugates (see page 9997, last ¶).




    PNG
    media_image4.png
    297
    366
    media_image4.png
    Greyscale


Figure 1 a shows TG-mediated modification of Gln (Q) with a substrate containing lysine or a lysine surrogate, wherein X is lysine, Y is a liner, diaminopentatane (cadaverine spacer) and Z is metal chelators or radiolabel 89Zr or 67Gal labeled analogue (see page 9997, left col., Fig. 1b structure 2) . 


    PNG
    media_image5.png
    161
    563
    media_image5.png
    Greyscale



(iii) Dennler et al.  Enzymatic antibody modification by bacterial transglutaminase. Methods Mol. Biol. 2013 , 1045, 205 −15

Dennler et al provide a protocol for bacterial transglutaminase (BTGase)-mediated conjugation of cadaverine-derivatized substrates to an IgG1, resulting in stable bond formation between glutamine 295 of the antibody heavy chain and the substrate. This procedure requires enzymatic removal of N-linked glycans from the antibody and yields a defined substrate/antibody ratio of 2:1. Alternatively, a mutant aglycosylated IgG1 variant may be generated by site-directed mutagenesis. The mutation introduces an additional glutamine (e.g., N297Q) and yields a substrate/antibody ratio of 4:1 after coupling. Finally, we describe an ESI-TOF mass spectrometry-based method to analyze the uniformity of the resulting conjugates. The presented approach allows the facile generation of homogeneous antibody conjugates and can be applied to any IgG1 and a wide range of cadaverine-derivatized substrates (abstract).   Dennler teach that the advantage of using BTGase instead of mammalian TGases is its robustness, Ca2+ independency, and high reaction rate. But most importantly, BTGase has a low substrate specificity and can therefore accept a wide range of lysine-containing substrates. It even accepts 5-aminopentyl groups and can therefore be used to couple cadaverine derivatized entities to an antibody (page 206, 1st ¶).


    PNG
    media_image6.png
    594
    729
    media_image6.png
    Greyscale


(iv) Bregeon et al.  Site-specific conjugation by BTG improves the therapeutic index of ADC in vivo. World ADC Summit, San Diego. 10/26/2014.



(v) ADC review article points to two posters showing new sets of preclinical data from Innate Pharma SA new, site-specific BTG-ADC conjugation technology, a rapid and versatile process appropriate for generating and testing various linkers and toxins such as pyrrolobenzodiazepine (PBD) (i.e., a DNA minor groove binding agent). In the first poster, Site-specific conjugation by BTG improves the therapeutic index of ADC in vivo, scientists describe the in vitro and in vivo characterizations of antibody-drug conjugates uses novel site conjugation coupling technology. The technology uses Bacterial Transglutaminase (BTG) enzyme, which catalyses reactions between glutamine and lysine. BTG recognizes exclusively endogenous Q295 located in Fc region of aglycosylated IgG  (modified to reduce binding to a human Fcγ receptor).  The technology aims to address the heterogeneity of the coupling between the antibody and the drug of interest, which affects the therapeutic efficacy of antibody conjugates. Using this technology, a single point mutation in the antibody’s heavy chain generates either two or four (N297Q mutation provides 2 additional sites for conjugation (as is evidenced by Bregeon abstract-2014) enzyme-recognition sites.  Linkers have been optimized to couple quantitatively at these positions. Using this technology, scientists have been able to create homogeneous ADCs with a drug-to-antibody ratio of exactly 2:1 or 4:1.  Innate’s novel technology was used to site-specifically conjugate derivatives of monomethyl auristatin E (MMAE) to the glutamine position 295 and 297 of cAC10, the parental antibody of brentuximab vedotin (Adcetris®; Seattle Genetics), one of the two reference ADCs approved by FDA, yielding to homogeneous BTG-ADC with a drug -to-antibody ratio or DAR of 4. The in vitro and in vivo to brentuximab. Using two different CD30+ cell lines (Karpas 299 and Rai-CD30+), they observed comparable EC50-values for in vitro cell toxicity for brentuximab and cAC10-based BTG-ADCs.  In the BTG-ADCs, the scientists did not observe any DAR variations in vivo in rats over 15 days, and, compared to brentuximab there was a significant lower clearance of the total antibody.  Quantitative time-dependent in vivo biodistribution showed higher tumor uptake. In the second poster, Versatility of Site-Specific Conjugation based on Bacterial Transglutaminase, scientists show the potential of BTG site specific conjugation for high-throughput screening of ADCs. Based on this research, the Innate scientists showed that their chemo-enzymatic approach, in addition to allowing conversion of virtually any IgG1 into a functional antibody-drug conjugate, also enables comparison of various antibodies, linker systems or cytotoxins.  The scientists were able to effectively conjugate and evaluate in vivo cAC10 with various drugs, including MMAE, MMAF and PBD.  The article concluded that ADCs generated by BTG-ADC have improved pharmacokinetics and show a better therapeutic index in in vivo models compared to brentuximab, with a significantly higher maximum tolerated dose (>60mg/kg vs 18 mg/kg) and a higher specific tumoral uptake.
The article quoted Nicolaï Wagtmann, Chief Science Officer of Innate Pharma, saying: “We have developed a technology that allows obtaining rapidly homogenous ADCs based on a minimal change of the manufacturing process. This proprietary technology is highly versatile and can accommodate both existing and future high potency toxins. We have [also] demonstrated that BTG-ADCs are stable in vivo with a lower clearance compared to other available coupling technologies and have a more favorable biodistribution profile leading to an improved therapeutic index”.

(vi) Dennler et al. Transglutaminasebased chemo-enzymatic conjugation approach yields homogeneous antibody −drug conjugates. Bioconjugate Chem. 2014 , 25, 569 −78.

Dennler et al teach a method of making a modified antibody which is deglycosylated at residue N297 (i.e., having reduced binding to a human Fcγ receptor), wherein reaction of a lysine mimic carrying a moiety of interest which an organic molecule is catalyzed by BTG (see Fig. 1 and 2).  Dennler et al investigated two strategies to obtain homogeneous ADCs based on site-specific modification of deglycosylated antibodies by microbial transglutaminase (MTGase), which forms isopeptidic bonds between Gln and Lys residues. Dennler et al teach that MTGase solely recognizes Gln295 within the heavy chain of IgGs as a substrate and can therefore be exploited to generate ADCs with an exact DAR of 2. The  strategy was a chemo-enzymatic, two-step approach whereby a reactive spacer entity comprising a bio-orthogonal thiol or azide function was attached to the antibody by MTGase and subsequently reacted with a suitable MMAE-derivative (microtubule toxin).  The chemo-enzymatic approach only required a 2.5 molar excess of toxin [of interest] to yield homogeneous ADCs with a DAR of 2.0 in the case of SPAAC (connecting moiety) and 1.8 for the thiol-maleimide approach. As a proof-of-concept, trastuzumab (Herceptin) was armed with the MMAE via the chemo-enzymatic approach using SPAAC and tested in vitro. Trastuzumab-MMAE efficiently killed BT-474 and SK-BR-3 cells 


    PNG
    media_image7.png
    267
    549
    media_image7.png
    Greyscale


Dennler et al teach that ADCs obtained by SPAAC conjugation are potentially more stable in vivo than thiol-maleimide coupled ADCs, because of maleimide exchange processes with reactive thiols on serum proteins.  Furthermore, the minimal excess of expensive toxin used is clearly advantageous with respect to scaled-up production of ADCs. Our method can also be applied to a broad variety of IgGs since the site of modification is located within the constant heavy chain domain and is conserved in human IgG1−4, murine IgG1/3, and rat IgG1/ 2a−c (see page 575, right col., 1st ¶).

20.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

January 12, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644